Per Curiam
Original application for mandamus to compel the lower court to fix a supersedeas bond on appeal.
In August, 1905, relators brought an action in the superior court of Chehalis county, to restrain the city of Aberdeen from destroying certain wooden buildings within the fire limits of said city. A temporary restraining order was issued, pending the trial of the cause in the court below. At the final hearing, the trial court found against the plaintiffs, and entered an order dissolving the restraining order theretofore issued, and dismissing the action. Plaintiffs thereupon gave notice of appeal to this court, and requested the trial court to fix the amount of the supersedeas bond on appeal. The trial court refused this request. Thereupon this application for mandamus wa, filed in this court. A show cause order was issued. Upon return to this order, it *414appears that the city of Aberdeen had destroyed the buildings before the service of the show cause order, and that there is nothing now upon which the supersedeas may operate* Lor this reason the writ is denied, without costs to either party.